Case: 20-60629     Document: 00516313755          Page: 1    Date Filed: 05/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 20-60629                             May 10, 2022
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
   Tolulope Japhet Okankiri,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 594 902


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Tolulope Japhet Okankiri, a native and citizen of Nigeria, petitions for
   review of the Board of Immigration Appeals’ (BIA) denying his motion to
   reopen his removal proceedings seeking special-rule cancellation of removal,
   under 8 U.S.C. § 1229b(b)(2). He proffered new evidence that he qualifies


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60629       Document: 00516313755           Page: 2   Date Filed: 05/10/2022




                                      No. 20-60629


   for cancellation of removal because he has been battered, or subjected to
   extreme cruelty, by his spouse, a United States citizen. See § 8 U.S.C.
   1229b(b)(2)(A).
          Understandably, the denial of a motion to reopen is reviewed “under
   a highly deferential abuse-of-discretion standard”. Barrios-Cantarero v.
   Holder, 772 F.3d 1019, 1021 (5th Cir. 2014) (per curiam) (citation omitted).
   The BIA “abuses its discretion when[, inter alia,] it issues a decision that is
   capricious [or] irrational”. Id. “[C]onclusions of law are reviewed de novo,
   [but] deference is given to the BIA’s interpretation of immigration
   regulations if . . . reasonable”. Id.
          Okankiri maintains the BIA erred in denying his statutory motion to
   reopen by applying an incorrect legal standard for cancellation of removal
   under 8 U.S.C. § 1229b(b)(2). Even assuming arguendo that the BIA erred
   by requiring Okankiri to demonstrate by clear and convincing evidence that
   his marriage was bona fide, the denial of his statutory motion to reopen may
   be affirmed based on the BIA’s alternative reasoning: Okankiri failed to
   present evidence sufficient to make a prima facie showing that he would suffer
   extreme hardship if returned to Nigeria, as required under 8 U.S.C.
   § 1229b(b)(2)(A)(v). See INS v. Abudu, 485 U.S. 94, 104 (1988) (noting BIA
   may deny motion to reopen for failure to make prima facie showing relief is
   warranted). The BIA’s ruling is not capricious or irrational. See Barrios-
   Cantarero, 772 F.3d at 1021.
          Okankiri next contends the BIA erred by declining to exercise its
   regulatory authority to reopen his removal proceedings sua sponte. Our court,
   however, lacks jurisdiction to consider the BIA’s declining sua sponte
   reopening because there is no legal standard against which to judge the BIA’s
   decision. Hernandez-Castillo v. Sessions, 875 F.3d 199, 206–07 (5th Cir. 2017)
   (dismissing petition, in part, for lack of jurisdiction).




                                           2
Case: 20-60629       Document: 00516313755         Page: 3    Date Filed: 05/10/2022




                                    No. 20-60629


            Finally, to the extent that Okankiri raises due-process challenges
   relating to the BIA’s denial of his statutory and regulatory motions to reopen,
   he is not entitled to relief: “no liberty interest exists in a motion to reopen,
   and therefore due process claims are not cognizable in the context of
   reopening proceedings”. Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir.
   2019).
            DISMISSED IN PART; DENIED IN PART.




                                          3